Per Curiam,
This appeal is from an order of the court below awarding a new trial on the ground that a verdict was returned for the plaintiff against the weight of the evidence. The case was twice tried. The verdict for the plaintiff on the first trial, for $9,472.05, was set aside as being against the weight of the evidence. On the second' trial the verdict for the plaintiff was for $24,504.65, and we are of one mind, from an examination of the record, that there was no abuse of discretion on the part of the court below in setting it aside and granting a new trial.
Appeal dismissed.